      Case: 3:20-cv-00032-NBB-RP Doc #: 26 Filed: 10/05/20 1 of 1 PageID #: 130




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JOHN C. RODRIGUEZ                                                                           PLAINTIFF

v.                                                                              No. 3:20CV32-NBB-RP

CALIFORNIA DEPARTMENT OF CORRECTIONS
DR. THOMAS                                                                               DEFENDANTS


                           ORDER DENYING PLAINTIFF’S MOTION
                               FOR SUMMARY JUDGMENT

        This matter comes before the court on the motion [21] which the plaintiff styles a “Motion for

Summary Judgment” under Fed. R. Civ. P. 56. The document, however, does not conform in any

way to the requirements of Rule 56, as it does not contain a list of undisputed material facts, or, for

that matter, any argument that would dispose of either a party or a claim in the case. As such, the

instant “Motion for Summary Judgment” is DENIED.

        SO ORDERED, this, the 5th day of October, 2020.


                                                          /s/ Neal Biggers
                                                         NEAL B. BIGGERS
                                                         SENIOR U. S. DISTRICT JUDGE
